Child, Van Wagoner & Bradshaw, PLLC Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in the Prospectus constituting part of this Registration Statement on Form F-1 of our report dated November 8, 2010, relating to the financial statements of Coastal Pacific Mining Corp. for the years ended April 30, 2010, 2009 and 2008, and for the period of inception to April 30, 2010,which appears in such Prospectus. We also consent to the reference to us under the heading Identity of Directors, Senior Management and Advisers. /s/ Child, Van Wagoner & Bradshaw, PLLC Certified Public Accountants Salt Lake City, Utah March 21, 2011 5296 So. Commerce Dr., Suite 300 • Salt Lake City, Utah 84107-5370 Telephone: (801) 281-4700 • Facsimile: (801) 281-4701 Members: American Institute of Certified Public Accountants • Utah Association of Certified Public Accountants
